Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                        Detailed Action

Claim Rejections - 35 USC § 103
   
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 1-4, 6-9, 11, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng (11,179,064)  in view of Ji (2016/0086078) further in view of  Laranang (10,636,230).

     With respect to claim 1, Ng teaches a  mobile device 101 (col. 11, lines 50-55) for inspecting, comprising:
      a camera or a set of cameras 102, see col. 10, lines 50-53; a  memory (one or more memories), see  col. 10, lines 57-61 and  col. 13, lines 25-27; processor (one or more processors), see col. 10, line 59, col. 13, lines 20-29; wherein instructions (col.10, lines 50-60 are included to cause the camera to capture one or more images of a plurality of visual features, such as profile photos (col. 12, line 60, col. 13, line 15), face detection and facial recognition (see col. 13, lines 53-56) and body pose (see col. 14, lines 40-45).  Ng teaches the plurality of visual features  are associated with an inspection process, wherein the inspection process is the inspecting of a human falling.
The process identifies a location  associated with the individual inspection of a person falling by defining  location information or zones, as described from col. 12, line  59 to col. 12, line 2.  Ng further teaches  room layout information determination means 126 which is described at paragraphs 90 and 98. The layout information also identifies the location of the individual in the home. This information  along with the feature information, described above, is identified by server 204.    Ng teaches the transfer of images to a server 204,  col. 11, lines 40-45, 52-60 and col. 12, lines 27-32, including the location or zones where the human has been identified as having fallen.
     Ng teaches wherein  modules 116 and 118 maintain the task of positively identifying the fallen individual, with relative degrees of certainty using a checklist, such as a person-ID dictionary, described  at col. 13, lines 54-64 and identifying an alarm, see para. 14, lines 25-30.
          While Ng teaches a server 204 as the device for identifying  the human as set forth in col. 13, lines 54-64, the references does not specifically state that it does so with the use of neural networks.  

     Ji teaches the use of a server system 110, which includes a memory 130 that stores a program 132. The server also includes a processor 120 and a neural network 123. 
     Since Ji provides the motivation for a server which utilizes a neural network, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the server 204 taught by Ng, with a server having a neural network, taught by Ji,  for  the purpose of identifying the features and location of the human as determined by the management system stored in the server’s memory as taught by both Ji and Ng.

     Ng teaches  an output device, such as a display (located on mobile devices, illustrated in figure 2) see also  col. 35, lines 40-50 for performing  the results of the processors. Ng teaches the display of the results generated by processors 1004 and neural network accelerators 1012. 

     What is not specifically discussed by Ng is  the types of information that are displayed on the screen.

       Laranang teaches a hand-held input device, see  col. 2. lines 49-67, for performing a visual inspection of a device.  Moreover, Laranang teaches indicating when the inspection is complete as well as instructions regarding other actions, see esp. lines 52, & 60.
     Since, Ng in view of Ji and Laranang are directed to inspection devices with displays, the display of instructions and next actions would have been recognized by Ng as set forth by Laranang. 
    It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller and display as set forth by Ng,  with the display and controller as set forth by Laranang, for the purpose of displaying specific instructions and completion of tasks, so that the user is able to identify features and other characteristics of a defective item under observance as set forth by Ng in view of Ji, Laranag and the present invention. 

     While Ng does not teach inspecting a device, it does show inspecting  the condition of a human. 
     The examiner contends that it would have been obvious to one of ordinary skill in the art to inspect items utilizing  the known technique of image processing  analysis, whereby video frames,   are analyzed on a frame by frame basis and used  to identify certain conditions about the subject(s) within the video frames. Ng teaches the known technique of looking at video frames to inspect  the subject of the video frame as does the present invention, therefore, one of ordinary skill in the art would have been motivated to try inspecting devices in the same way that the human condition is inspected.  

     With respect to claims 2 and 7,  Ng teaches the use of a speaker for outputting the results of the processor. See col. 35, lines 45-50 and col. 36, lines 1-6.
     What is not specifically discussed by Ng is  the types of information that are outputted to the speaker. However,  the examiner contends that it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, that   such audio signals can be generated indicative of the task or instructions associated with the inspection, as set forth by Ng, for example, an audible indication of  a dislodged human as well as the location. 

     With respect to claims 3 and 8,  Ng teaches a microphone for receiving audio input, see col. 36, line 2 and figure 13. Ng does not teach specifically that the input from the microphone is part of the checklist however, it is predictable that the microphone can be used to identify the fallen including the place of the fall which could be part of the information of a checklist. Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to use the microphone to allow the fallen individual  to identify who they are and the location of their fall assuming that they were conscious. The use of microphones for receiving audible signals  regarding an inspection are well known and used in a plurality of inspection and emergency uses. 

     With respect to claims 4, 9 and 15, Ng teaches all of the subject matter upon which the claim depends except for input of the first and second  audible input questions  and output statements as claimed.
     However, a microphone is well known in the art for speaking wherein the speaking is predictable to include an unlimited number of questions or statements.
     Since, Ng clearly teaches the use of a microphone with the intent of hearing the fallen individual, the purpose of asking a series of questions would have been contemplated by Ng, at least for the purpose of asking who has fallen, where the individual  has fallen and whether emergency assistance is needed. Hence, the limitations as recited have been contemplated by Ng.

     With respect to claim 6, Ng teaches a method, implemented  by a storage device having stored thereon instructions to at least one processor, see col. 13, lines 26-30, wherein a display of checklist information is provided on mobile device 1000 comprising: capturing by a camera(s) 1010  of a computer device 1000, see also col. 10, lines 50-53; identifying location information  via  sensors 202-1 to 202-n in combination with server 202 process identifies a location  associated with the individual inspection of a person falling by defining  location information or zones, as described from col. 12, line  59 to col. 12, line 2.  Ng teaches the transfer of images to a server 204,  col. 11, lines 40-45, 52-60 and col. 12, lines 27-32, including the location or zones where the human has been identified as having fallen.
     The process identifies a location  associated with the individual inspection of a person falling by defining  location information or zones, as described from col. 12, line  59 to col. 12, line 2.  Ng further teaches  room layout information determination means 126 which is described at paragraphs 90 and 98. The layout information also identifies the location of the individual in the home. This information  along with the feature information, described above, is identified by server 204.  
    Ng teaches a network interface 1016  as a means for transmitting one or more images to the server 202 comprising a neural network 1012 illustrated in figure 10. 
Ng teaches wherein  modules 116 and 118 maintain the task of positively identifying the fallen individual, with relative degrees of certainty using a checklist, such as a person-ID dictionary, described  at col. 13, lines 54-64 and identifying an alarm, see para. 14, lines 25-30.
     Ng teaches  an output device 1014,  such as a display (located on mobile devices, illustrated in figure 2) see also  col. 35, lines 40-50 for performing  the results of the processors. Ng teaches the display of the results generated by processors 1004 and neural network accelerators 1012. 
     Since, Ng and Laranang are directed to inspection devices with displays, the display of instructions and next actions would have been recognized by Ng as set forth by Laranang. 

    Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller and display as set forth by Ng, with the display and controller as set forth by Laranang, for the purpose of displaying specific instructions/tasks and/or the completion of tasks, so that the user is able to identify features and other characteristics of a defective item under observance as set forth by Ng, Laranag and the present invention. 

     While Ng does not teach inspecting a device, it does show inspecting  the condition of a human. 
     The examiner contends that it would have been obvious to one of ordinary skill in the art to utilize known technique of image processing  analysis of video frames which are used for identifying predetermined criteria. Ng teaches the known technique of looking at video frames to inspect  the subject of the video frame as does the present invention. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the known technique of using video frame analysis to determine the condition of the subjects of the frame images for the purpose of determining if the subject frame meets a predefined criterial such as the subject identified with known anomalies.

     With respect to claim 11, Ng teaches a system, illustrated by figure 10, comprising a neural network 1012  configured to identify an inspected device (human being) from a plurality of features (pose of the human and facial features) and the location (zones where vision detectors detection the motion of the human); a server 202 to identify a check list of tasks such as: 1)  if the human has fallen; 2) the pose of the human having fallen; 3) the facial recognition of the person and 4) the personal identification of  the individual. Ng teaches a mobile device 1000 to capture via cameras 1010, one or more visual features of the identity of the human to be detected as part of the inspection process; cameras 1010 deposed in various zones for identifying the inspection item (human); network interface controller for transmitting one or more images to the server 202; network interface controller 1016  for receiving associated data of the inspection item as identified by the neural network  1012 and display via output units 1014.
   
      Ng teaches all of the subject matter upon which the claim depends except for  inspection item being a “device”. Instead it is a human that is being inspected of having fallen.
     Ng teaches using image recognition,  neural networks to determine different poses, among other things, to identify  an object.  Ng teaches using video frame imaging to inspect objects and devices.  The examiner contends that Ng is directed to capturing an image, frame by frame, analyzing the frame. Determining the subject in the frame and whether the subject meets predetermined criteria. If so,  completion of inspection is detailed as well as other instructions provided. This technology can be used to inspect other objects/devices to determine, likewise is they are operating in a prescribed manner or whose appearance is of that of a prescribed manner. 
     Therefore,  it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention,   that on would look to the technology of Ng used to the inspect a human meeting a predetermined  criteria  to be used in the claimed invention for inspecting other objects.

     With respect to claim 17, Ng teaches an identification of the user by tracking each unique person . A person ID is stored in a person-ID dictionary. System 100 can identify and associate the person and their ID and transmit it along with other fall -detection data associated with the detected person to the server. See col. 13, lines 55-64. 

          While Ng teaches a server 204 as the device for identifying the features and location of a human,  the reference does not teach the use of neural networks to perform the functions. 

     Ji teaches the use of a server system 110, which includes a memory 130 that stores a program 132. The server also includes a processor 120 and a neural network 123. 
     Since Ji provides the motivation for a server which utilizes a neural network, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the server 204 taught by Ng, with a server having a neural network, taught by Ji,  for the purposes of sending personal identification information associated with the inspected human performing functions as determined by the management system stored in the server’s memory as taught by both Ji and Ng.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Laranang.
     With respect to claim 12, With respect to claim 12, Ng teaches a non-transitory computer readable medium (col. 13, lines 25-30) having instructions stored thereon so that when executed by at least one processor, cause the processor of the mobile device 1000 to: cause a camera system 1010 to capture one or more images comprising a plurality of visual features, such as facial recognition, body pose of the inspected individual (device) of an inspection process.
     The process identifies a location  associated with the individual inspection of a person falling by defining  location information or zones, as described from col. 12, line  59 to col. 12, line 2.  Ng teaches the transfer of images to a server 204,  col. 11, lines 40-45, 52-60 and col. 12, lines 27-32, including the location or zones where the human has been identified as having fallen.

     Ng further teaches  room layout information determination means 126 which is described at paragraphs 90 and 98. The layout information also identifies the location of the individual in the home. This information  along with the feature information, described above, is identified by server 204.    
     Ng teaches wherein  modules 116 and 118 maintain the task of positively identifying the fallen individual, with relative degrees of certainty using a checklist, such as a person-ID dictionary, described  at col. 13, lines 54-64 and identifying an alarm, see para. 14, lines 25-30.
     Ng teaches  an output device, such as a display (located on mobile devices, illustrated in figure 2) see also  col. 35, lines 40-50 for performing  the results of the processors. Ng teaches the display of the results generated by processors 1004 and neural network accelerators 1012. 
Ng teaches  an output device, such as a display (located on mobile devices, illustrated in figure 2) see also  col. 35, lines 40-50 for performing  the results of the processors. Ng teaches the display of the results generated by processors 1004 and neural network accelerators 1012. 

     While Ng teaches a server 204 as the device for identifying the features and location of a human,  the reference does not teach the use of neural networks to perform the functions. 

     Ji teaches the use of a server system 110, which includes a memory 130 that stores a program 132. The server also includes a processor 120 and a neural network 123. 
Since Ji provides the motivation for a server which utilizes a neural network, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the server 204 taught by Ng, with a server having a neural network, taught by Ji,  for performing functions as determined by the management system stored in the server’s memory as taught by both Ji and Ng.
     What is not specifically discussed by Ng is  the types of information that are displayed on the screen.
       Laranang teaches a hand-held input device, see  col. 2. lines 49-67, for performing a visual inspection of a device.  Moreover, Laranang teaches the display of instructions for next/other action, see esp. lines 52, & 60.
     Since, Ng in view of Ji and Laranang are directed to inspection devices with displays, the display of instructions and next actions would have been recognized by Ng in view of Ji as set forth by Laranang. 
    Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the controller and display as set forth by Ng in view of Ji,  with the display and controller as set forth by Laranang, for the purpose of displaying specific instructions and completion of tasks, so that the user is able to identify features and other characteristics of a defective item under observance as set forth by Ng in view of Ji, Laranag and the present invention. 
     While Ng does not teach inspecting a device, it does show inspecting  the condition of a human. 
     The examiner contends that it would have been obvious to one of ordinary skill in the art to inspect items utilizing  the known technique of image processing  analysis, whereby video frames,   are analyzed on a frame by frame basis and used  to identify certain conditions about the subject(s) within the video frames. Ng teaches the known technique of looking at video frames to inspect  the subject of the video frame as does the present invention, therefore, one of ordinary skill in the art would have been motivated to try inspecting devices in the same way that the human condition is inspected.  

     With respect to claim 13, Ng teaches the use of a speaker for outputting the results of the processor. See col. 35, lines 45-50 and col. 36, lines 1-6.
     What is not specifically discussed by Ng is  the types of information that are outputted to the speaker. However,  the examiner contends that it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, that   such audio signals can be generated indicative of the task or instructions associated with the inspection, as set forth by Ng, for example, an audible indication of  a dislodged human as well as the location. 

     With respect to claim 14,  Ng teaches a microphone for receiving audio input, see col. 36, line 2 and figure 13. Ng does not teach specifically that the input from the microphone is part of the checklist however, it is predictable that the microphone can be used to identify the fallen including the place of the fall which could be part of the information of a checklist. Hence, it would have been obvious to one of ordinary skill in the art, before the effective filing of the claimed invention, to use the microphone to allow the fallen individual  to identify who they are and the location of their fall assuming that they were conscious. The use of microphones for receiving audible signals  regarding an inspection are well known and used in a plurality of inspection and emergency uses. 


Claims 5, 10 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Ji further in view of  Laranang  and  St. Denis (2012/0297337).
     Ng in view of Ji further  in view of Laranang teaches all of the subject matter upon which the claim depends  except for a specific teaching of displaying text boxes as part of the tasks to be performed by the display. 
      St. Denis teaches  a plurality of checklists, see para. 96, wherein  a set of instructions are processed by a processor  (described at para. 76, lines 15-16) .  The processor causes the displays (via  touch screen 56 – para. 82, line 18)  of a plurality of text inputs (logging in , see para. 83, line 14).
     Since Ng, in combination with Ji,  Laranang and St. Denis are directed to  display devices which allow a user to interface with a processor with instructions for taking user inputs, the purpose of  using text boxes and characters to allow a user to input a selection  of questions or comments, would have been recognized by the combination of Ng and Ji further in view of Laranang as set forth by St. Denis.

    It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify any one of the processors used by Ng in combination with Ji, to control a display for inputting user prompts for allowing a user to select or input certain inputs in response to text generated on the display such as the instructions and text indicating “completion”  of an inspection taught by Laranang col. 2, lines 48-60.  


                                                   Examiner’s Remarks
     In the applicant’s remarks at page 7,  applicant argues that the identity of the inspected device from the plurality of features and location information is not taught.
   
     The  examiner respectfully disagrees.   The examiner has shown a mobile device 101 that generates a plurality of feature data consisting of profile photos, face detection and facial recognition, see col. 12, line 60 and col. 13, lines 5 and 53-56. The mobile device uses one or more sensors for obtaining the image of a person.   The applicant has emphasized that the “location information”  is not taught.  However,  the examiner disagrees because  one or more sensors are located in one or more different zones. Each zone corresponds to a different area of surveillance.  So the camera, as an element of the image device,  is identified by the zone (region) in which image data is gathered. 
     In addition to the zone information discussed above, Ng teaches  room layout information determination means 126 which is described at paragraphs 90 and 98. The layout information also identifies the location of the individual in the home. This information  along with the feature information, described above, is identified by server 204.    
    The server 204 is the device that is performing the step of identifying.  The examiner contends that the applicant narrowly reads Ng by stating that Ng  just arranges  cameras.  Ng teaches cameras that are in different zones  and that the management application in the server divides each camera by zone. Hence, there is an identification of the camera’s by zone.
     The applicant further argues that Ng does not teach identifying an individual.  The examiner contends that there is no language in the claims  specifying  that a camera monitor a person’s identity.  However, the cameras do function to identify certain features of an object  and the location (which is an identifier) where the  information is obtained, which is what is recited in at least claim 1. 

     At the bottom of page 8 of the Remarks, applicant argues that Ng does not teach a neural network configured to identify the features and locations.
     The examiner agrees, in response thereto and  relies upon  the Ji reference which teaches a server system 110 which includes a neural network, wherein the server also has a memory and processor  for operating a program.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME GRANT II whose telephone number is (571)272-7463. The examiner can normally be reached M-F 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME GRANT II/Primary Examiner, Art Unit 2664